Exhibit 10.2

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT is made as of this          day of
                ,             , by and between SUPERIOR INDUSTRIES
INTERNATIONAL, INC., a Delaware corporation (the “Corporation”), and
                                     (“Indemnitee”).

RECITALS

A. The Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance or indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;

B. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;

C. Plaintiffs often seek damages in such large amounts, and the costs of
litigation may be so enormous (regardless of whether the case is meritorious),
that the defense and/or settlement of such litigation is often beyond the
personal resources of directors and officers;

D. The Corporation believes that it is unfair for its directors and officers to
assume the risk of huge judgments and other expenses that may occur in cases in
which the director or officer received no personal profit and in cases where the
director or officer was not culpable;

E. The Corporation recognizes that the issues in controversy in litigation
against a director or officer of a corporation such as the Corporation or a
subsidiary of the Corporation are often related to the knowledge, motives and
intent of such director or officer, that he is usually the only witness with
knowledge of the essential facts and exculpating circumstances regarding such
matters, and that the long period of time which usually elapses before the trial
or other disposition of such litigation often extends beyond the time that the
director or officer can reasonably recall such matters; and may extend beyond
the normal time for retirement for such director or officer with the result that
he, after retirement or, in the event of his death, his spouse, heirs, executors
or administrators, may be faced with limited ability and undue hardship in
maintaining an adequate defense, which may discourage such a director or officer
from serving in that position;

F. Based upon their experience as business managers, the Board of Directors of
the Corporation (the “Board”) has concluded that, to retain and attract talented
and experienced individuals to serve as directors and officers of the
Corporation and to encourage such individuals to take the business risks
necessary for the success of the Corporation, it is necessary for the
Corporation to indemnify its directors and officers contractually and to assume
for itself maximum liability for expenses and damages in connection with claims
against such directors and officers in connection with their service to the
Corporation, and has further concluded that the failure to provide such
contractual indemnification could result in great harm to the Corporation and
its stockholders;

 



--------------------------------------------------------------------------------

G. The Delaware General Corporate Code (the “Code”), under which the Corporation
is organized, empowers the Corporation to indemnify its directors, officers,
employees and agents by agreement and to indemnify persons who serve at the
request or direction of the Corporation as the directors, officers, employees or
agents of other corporations or enterprises, and expressly provides that the
indemnification provided by the Code is not exclusive;

H. The Corporation’s Articles of Incorporation provide that “the personal
liability of the directors of this corporation to this corporation or the
stockholders for monetary damages shall be eliminated to the fullest extent
permissible under Delaware law” and the Corporation “ is authorized to indemnify
(and advance expenses to) the directors and officers of this corporation to the
fullest extent permissible under Delaware law.”;

I. The Corporation’s By-Laws provide officers and directors with certain rights
to indemnification and further provide that such rights are not exclusive of
other rights which any director or officer may acquire under an agreement with
the Corporation;

J. The Corporation believes that the interests of its stockholders would best be
served by a combination of such Director & Officer liability insurance as the
Corporation may obtain, or request a subsidiary to obtain, and the
indemnification provided hereunder by the Corporation to its directors and
officers and those of its subsidiaries;

K. The Corporation desires and has requested the Indemnitee to serve or continue
to serve as a director or officer of the Corporation free from undue concern for
claims for damages arising out of or related to such services to the
Corporation; and

L. The Indemnitee is willing to serve, or to continue to serve, the Corporation,
provided that he is furnished the indemnity provided for herein.

AGREEMENT

NOW, THEREFORE, based upon the above recitals and in consideration of the mutual
covenants and agreements set forth below, the parties hereby agree as follows:

1. Definitions.

(a) Agent. For the purposes of this Agreement, “agent” of the Corporation means
any person who is or was a director, officer, employee or other agent of the
Corporation or a subsidiary of the Corporation; or is or was serving at the
request of, for the convenience of, or to represent the interests of the
Corporation or a subsidiary of the Corporation as a director, officer, employee
or agent of another foreign or domestic corporation, partnership, joint venture,
trust or other enterprise; or was a director, officer, employee or agent of a
foreign or domestic corporation which was a predecessor corporation of the
Corporation or a subsidiary of the Corporation, or was a director, officer,
employee or agent of another enterprise at the request of, for the convenience
of, or to represent the interests of such predecessor corporation.

 

- 2 -



--------------------------------------------------------------------------------

(b) Expenses. For purposes of this Agreement, “expenses” includes all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, expert and other witness fees,
other out-of-pocket costs and reasonable compensation for time spent by the
Indemnitee for which he is not otherwise compensated by the Corporation or any
third party) actually and reasonably incurred by the Indemnitee in connection
with either the investigation, defense, settlement, or appeal of any proceeding.

(c) Proceeding. For the purposes of this Agreement, “proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
brought in the name of the Corporation or otherwise and whether civil, criminal,
administrative, investigative or any other type whatsoever.

(d) Subsidiary. For purposes of this Agreement, “subsidiary” means any
corporation of which 50% or more of the outstanding voting securities is owned
directly or indirectly by the Corporation, by the Corporation and one or more
other subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Corporation, at its will (or under separate agreement, if
such agreement exists), in the capacity Indemnitee currently serves as an agent
of the Corporation, so long as he is duly appointed or elected and qualified in
accordance with the applicable provisions of the bylaws of the Corporation or
any subsidiary of the corporation or until such time as he tenders his
resignation in writing; provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by Indemnitee.

3. Maintenance of Liability Insurance.

(a) The Corporation hereby covenants and agrees that, so long as the Indemnitee
shall continue to serve as an agent of the Corporation and thereafter so long as
the Indemnitee shall be subject to any possible proceeding by reason of the fact
that the Indemnitee was an agent of the Corporation, the Corporation, subject to
Section 3(c), shall promptly obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”), with reasonable
coverage and in reasonable amounts, from established and reputable insurers.

(b) In all policies of D&O Insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Corporation’s
directors, if the Indemnitee is a director; or of the Corporation’s officers, if
the Indemnitee is not a director of the Corporation but is an officer; or of the
Corporation’s key employees, if the Indemnitee is not an officer or director but
is a key employee.

(c) Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance if the Corporation determines in good faith
that such insurance is not reasonably available, the premium costs for such
insurance are disproportionate to the amount of coverage provided, the coverage
provided by such insurance is limited by

 

- 3 -



--------------------------------------------------------------------------------

exclusions so as to provide an insufficient benefit, or the Indemnitee is
covered by similar insurance maintained by a subsidiary of the Corporation. In
the event the Corporation makes any such determination, it shall promptly (but
not later than 10 days thereafter) notify the Indemnitee of that fact, and the
resulting consequences on the existence or availability of D&O Insurance, in
writing.

4. Mandatory Indemnification. The Corporation shall indemnify the Indemnitee:

(a) Third Party and Derivative Actions. If the Indemnitee is a person who was or
is a party or is threatened to be made a party to, or is otherwise involuntarily
involved in, any proceeding (including any proceeding by or in the right of the
Corporation to procure a judgment in its favor) by reason of the fact that
Indemnitee is or was an agent of the Corporation, or by reason of anything done
or not done by Indemnitee in any such capacity, the Corporation shall indemnify
Indemnitee against any and all expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) actually and reasonably incurred by
him in connection with the investigation, defense, settlement or appeal of such
proceeding unless the Corporation proves by clear and convincing evidence, in
accordance with the procedures set forth in Section 8 hereof, that Indemnitee
did not act in good faith or in a manner Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, or, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful.

(b) Additional Indemnification. Notwithstanding any other provision of this
Agreement, the Corporation hereby agrees to indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provision of this Agreement, the
Corporation’s Articles of Incorporation, the Corporation’s By-Laws or by
statute. In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of a Delaware
corporation to indemnify a member of its or a subsidiary’s board of directors,
such changes shall be, ipso facto, within the purview of Indemnitee’s rights and
the Corporation’s obligations under this Agreement. In the event of any change
in any applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its or a subsidiary’s board of directors,
such changes, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

(c) Notwithstanding the foregoing, the Corporation shall not be obligated to
indemnify the Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by D&O insurance.

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
any expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a proceeding but not entitled, however, to indemnification for all of the
total amount thereof, the Corporation shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled.

 

- 4 -



--------------------------------------------------------------------------------

6. Mandatory Advancement of Expenses. Subject to Section 11(a) below, the
Corporation shall advance all expenses (including without limitation the
retainer or other advance payment of legal counsel and experts) incurred by the
Indemnitee in connection with the investigation, defense, settlement or appeal
of any proceeding to which the Indemnitee is a party or is threatened to be made
party, or otherwise is involuntarily involved in, by reason of the fact that the
Indemnitee is or was an agent of the Corporation. Indemnitee hereby undertakes
to repay such amounts advanced only if, and to the extent that, it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Corporation as authorized hereby. The advances to be made hereunder shall
be paid by the Corporation to the Indemnitee within twenty (20) days following
delivery of a written request therefor by the Indemnitee to the Corporation.

7. Notice and Other Indemnification Procedures.

(a) Promptly after receipt by the Indemnitee of notice of the commencement of or
the threat of commencement of any proceeding, or upon being served with any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any matter which may be indemnifiable hereunder, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Corporation under this Agreement, notify the
Corporation of the commencement or threat of commencement thereof, provided
however that failure to give such notice shall not relieve the Corporation of
any obligation under this Agreement, except and only to the extent the
Corporation is actually materially prejudiced thereby.

(b) If, at the time of the receipt of a notice of the commencement of a
proceeding or related document pursuant to Section 7(a) hereof, the Corporation
has D&O Insurance in effect, the Corporation shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policies.

(c) In the event the Corporation shall be obligated to pay the expenses of any
proceeding against the Indemnitee pursuant to Section 6 hereof, the Corporation,
if appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the Indemnitee, which approval may not be withheld
unreasonably, upon the delivery to the Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Corporation, the
Corporation will not be liable to the Indemnitee under this Agreement for any
fees of counsel subsequently incurred by the Indemnitee with respect to the same
proceeding, provided that (i) the Indemnitee shall have the right to employ his
counsel in any such proceeding at the Indemnitee’s expense; and (ii) if (A) the
employment of counsel by the Indemnitee has been previously authorized by the
Corporation, (B) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Corporation and the Indemnitee in the
conduct of any such defense, or (C) the Corporation shall not, in fact, have
employed counsel to assume the defense of such proceeding, the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Corporation.

 

- 5 -



--------------------------------------------------------------------------------

8. Determination of Right to Indemnification.

(a) Notwithstanding any other provision of this Agreement, to the extent the
Indemnitee has been successful on the merits in defense of any proceeding
referred to in Sections 4(a) or 4(b) of this Agreement or in the defense of any
claim, issue or matter described therein, the Corporation shall indemnify the
Indemnitee against expenses actually and reasonably incurred by him in
connection with the investigation, defense, or appeal of such proceeding.

(b) In the event that Section 8(a) is inapplicable, the Corporation shall also
indemnify the Indemnitee unless, and only to the extent that, the Corporation
shall prove by clear and convincing evidence to a forum listed in Section 8(c)
below that the Indemnitee has not met the applicable standard of conduct
required to entitle the Indemnitee to such indemnification.

(c) The Indemnitee shall be entitled to select from among the following the
forums which will hear and decide the validity of the Corporation’s claim under
Section 8(b) hereof that the Indemnitee is not entitled to indemnification:

(1) A majority vote of a quorum of the Board consisting of directors who are not
parties to the proceeding for which indemnification is being sought;

(2) If such a quorum of directors is not obtainable, independent legal counsel
selected by the Indemnitee, and reasonably approved by the Board, which counsel
shall make such determination in a written opinion; or

(3) Approval of the shareholders (as defined in Section 153 of the Code), with
any shares owned by Indemnitee not being entitled to vote thereon; or

(4) The court in which the proceeding is or was pending.

(d) As soon as practicable, and in no event later than 30 days after written
notice of the Indemnitee’s choice of forum pursuant to Section 8(c) above, the
Corporation shall, at its own expense, submit to the selected forum in such
manner as the Indemnitee or the Indemnitee’s counsel may reasonably request, its
claim that the Indemnitee is not entitled to indemnification, and the
Corporation shall act in the utmost good faith to assure the Indemnitee a
complete opportunity to defend against such claim. In any such proceeding
pursuant to this Section 8, the termination by judgment, order, settlement,
conviction, or upon a plea of Nolo Contendere or its equivalent, of any action
or proceeding for which Indemnitee is seeking indemnification shall not, of
itself, create a presumption (i) that Indemnitee did not act in good faith and
in a manner which Indemnitee reasonably believed to be in the best interests or
the Corporation, or (ii) with respect to any criminal action or proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(e) Notwithstanding a determination by any forum listed in Section 8(c) hereof
that Indemnitee is not entitled to indemnification with respect to a specific
proceeding, the Indemnitee shall have the right to apply to the court in which
that proceeding is or was pending, or any other court of competent jurisdiction,
for the purpose of enforcing the Indemnitee’s right to indemnification pursuant
to this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision in this Agreement to the contrary, the
Corporation shall indemnify the Indemnitee against all expenses incurred by the
Indemnitee in connection with any hearing or proceeding under this Section 8
involving the Indemnitee and against all expenses incurred by the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or made in bad faith.

9. Letter of Credit.

(a) In order to secure the obligations of the Corporation to indemnify the
Indemnitee under this Agreement and to advance to the Indemnitee certain amounts
under Section 6 hereof, the Corporation shall obtain (or shall have obtained)
within sixty (60) days after the date of execution of this Agreement an
irrevocable standby letter of credit (which may be a blanket letter of credit
covering all persons who have entered into with the Corporation a form of
agreement similar to this Agreement) naming the Indemnitee as beneficiary, in an
amount not less than $500,000 per Indemnitee who is a director of the
Corporation or a subsidiary of the Corporation, or $250,000 per Indemnitee who
is not a director of the Corporation or a subsidiary of the Corporation, issued
by a financial institution having assets in excess of $100,000,000 and
containing terms and conditions reasonably acceptable to the Indemnitee (the
“Letter of Credit”). The Letter of Credit shall provide that the Indemnitee may
from time to time draw certain amounts thereunder, upon the presentation to the
issuer thereof of a certificate executed by the Indemnitee certifying (i) that
the Indemnitee has made demand upon the Corporation for an amount not less than
the amount the Indemnitee is drawing upon under the Letter of Credit and that
the Corporation has refused to provide the Indemnitee with such amount and
(ii) that the Indemnitee believes that the Indemnitee is entitled under the
terms of this Agreement to the amount which the Indemnitee is drawing upon under
the Letter of Credit.

(b) The Corporation shall maintain and renew the Letter of Credit or a
substitute letter of credit meeting the criteria of Section 9(a) hereof during
the term of this Agreement in a manner such that the Letter of Credit shall have
an initial term of five years, be renewed for successive five-year terms, and
shall always have at least one year of its term remaining; provided, however,
that the Corporation may, with the prior written consent of the Indemnitee,
which consent shall not be unreasonably withheld, reduce the amount of the
Letter of Credit in the event and during the period that the Corporation is able
to obtain D&O Insurance covering the Indemnitee with substantially greater
coverage, with respect to either the amount of such coverage or the types of
claims included therein, than the D&O Insurance which is in effect at the time
of such proposed reduction.

10. Limitation of Actions and Release of Claims. No proceeding shall be brought
and no cause of action shall be asserted by or on behalf of the Corporation or
any subsidiary against the Indemnitee, his spouse, heirs, estate, executors or
administrators after the expiration of one year from the act or omission of the
Indemnitee upon which such proceeding is based; however, in a case where the
Indemnitee fraudulently conceals the facts underlying such cause of action, no
proceeding shall be brought and no cause of action shall be asserted after the
expiration of one year from the earlier of (i) the date the Corporation or any
subsidiary of the Corporation discovers such facts, or (ii) the date the
Corporation or any subsidiary of the Corporation could have discovered such
facts by the exercise of reasonable diligence. Any claim or cause or action

 

- 7 -



--------------------------------------------------------------------------------

of the Corporation or any subsidiary of the Corporation against the Indemnitee,
including claims predicated upon the negligent act or omission of the
Indemnitee, shall be extinguished and deemed released unless asserted by filing
of a legal action within such period. This Section 10 shall not apply to any
cause of action which has accrued on the date hereof and of which the Indemnitee
is aware on the date hereof, but as to which the Corporation has no actual
knowledge apart from the Indemnitee’s knowledge.

11. Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement:

(a) Excluded Acts. To indemnify Indemnitee for any act or omission or
transaction from which a director, officer, employee or agent may not be
relieved of liability under applicable law; or

(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under the
Code, but such indemnification or advancement of expenses may be provided by the
Corporation in specific cases if the Board finds it to be appropriate; or

(c) Lack of Good Faith. To indemnify the Indemnitee for any expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous;

(d) Unauthorized Settlements. To indemnify the Indemnitee under this Agreement
for any amounts paid in settlement of a proceeding effected within seven
(7) calendar days after delivery by the Indemnitee to the Corporation of the
notice provided for in Section 7(a) hereof unless the Corporation consents to
such settlement;

(e) Claims under Section 16(b). To indemnify Indemnitee for the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as amended, or any similar successor statute; or

(f) Claims under the Sarbanes-Oxley Act. To indemnify Indemnitee for any
reimbursement of the Corporation by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “ Sarbanes-Oxley Act “), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act).

12. Non-exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the
Corporation’s Articles of Incorporation or By-Laws, the vote of the
Corporation’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in his official capacity and to action in another
capacity while occupying his position as an agent of the Corporation.

 

- 8 -



--------------------------------------------------------------------------------

13. Continuation of Obligations. All agreements and obligations of Corporation
contained herein shall continue during the period Indemnitee is an agent of the
Corporation and shall continue thereafter so long as Indemnitee shall be subject
to any possible claim or proceeding or any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal or investigative, by reason
of the fact that Indemnitee was an agent of the Corporation, and Indemnitee’s
indemnification rights under this Agreement or otherwise shall inure to the
benefit of the heirs, executors and administrators of the Indemnitee.

14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to the Indemnitee to the fullest extent now or hereafter permitted by law.

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 14 hereof.

16. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (regardless of whether
similar) nor shall such waiver constitute a continuing waiver.

17. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the heirs, executors, administrators, successors and
assigns of the parties hereto.

18. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and received by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

19. Non-Disclosure of Payments. Except as expressly required by law, neither the
Indemnitee nor the Corporation shall disclose any payments under this Agreement
unless prior approval of the other party is obtained.

 

- 9 -



--------------------------------------------------------------------------------

20. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.

21. Consent to Jurisdiction. The Corporation and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

 

 

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first above written.

 

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC.

 

Address:

 

 

                

 

26600 Telegraph Rd.

Suite 400

Southfield, MI 48034

Dated: _______________, 20___

    By:                                   
                                                                
                                                                              
                            Its:                                            
                                                            

INDEMNITEE

 

Address:

                                        
                                                                 

Dated: _______________, 20___

    By:                                   
                                                                
                                                                              
                       